Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 05/17/21.
Claims 1-11 and 15-21 are pending in the application


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via e-mail conformation by Mr. Janick on 08/13/21.

The application has been amended as follows: 

1.	(Currently Amended) A terminal insertion quality monitoring system comprising:
an acceleration sensor disposed on a gripper of a terminal insertion equipment and configured to detect a dynamic acceleration of the gripper while using the gripper to insert a terminal into a housing;
program adapted 
an artificial intelligence program running on a server and adapted to:
classify the detected dynamic acceleration and the acquired control parameters into a plurality of different insertion modes by analyzing and calculating the detected dynamic acceleration and the acquired control parameters, the different insertion modes have a plurality of different grades of terminal insertion quality;
 
optimize the control parameters of an insertion mode corresponding to a desired terminal insertion quality to obtain a plurality of optimized control parameters, wherein a controller inserts a terminal using the optimized control parameters; and
a display adapted to display the dynamic acceleration.


3.	(Currently Amended) The terminal insertion quality monitoring system of claim 2, wherein, when the artificial intelligence program determines that the detected dynamic acceleration and the acquired control parameters correspond to the third insertion mode, the artificial intelligence program issues a warning message that the terminal insertion quality of the terminal is unqualified.





5.	(Currently Amended) The terminal insertion quality monitoring system of claim 4, wherein the artificial intelligence program is in a cloud server.

7.	(Currently Amended) The terminal insertion quality monitoring system of claim 6, further comprising a local computer through which the acceleration acquisition device and the control parameter acquisition program communicate with the cloud server.


10.	(Currently Amended) The terminal insertion quality monitoring system of claim 9, wherein the control parameter acquisition program is configured to send the control parameters to the local computer.

12-13.	(Canceled) 

18.	(Currently Amended) A terminal insertion quality monitoring system comprising:
	a plurality of electrical terminals; 
	a housing for receiving the plurality of electrical terminals; 

an acceleration sensor disposed on the gripper of the terminal insertion device and configured to detect a dynamic acceleration of the gripper in the horizontal and vertical directions during the terminal insertion process;
a control parameter acquisition program adapted 
an artificial intelligence program adapted to:
classify the detected dynamic acceleration and the acquired control parameters into a plurality of different insertion modes by analyzing and calculating the detected dynamic acceleration and the acquired control parameters, the different insertion modes have a plurality of different grades of terminal insertion quality[[,]];
 ; and
optimize the control parameters of an insertion mode corresponding to a desired terminal insertion quality to obtain a plurality of optimized control parameters, wherein a controller inserts a terminal using the optimized control parameters.




Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination does not teach or suggest the inclusion of classify the detected dynamic acceleration and the acquired control parameters into a plurality of different insertion modes by analyzing and calculating the detected dynamic acceleration and the acquired control parameters, the different insertion modes have a plurality of different grades of terminal insertion quality
  monitor a terminal insertion quality of the terminal according to the insertion mode to which the detected dynamic acceleration and the acquired control parameters correspond; and
optimize the control parameters of an insertion mode corresponding to a desired terminal insertion quality to obtain a plurality of optimized control parameters, wherein a controller inserts a terminal using the optimized control parameters

in combination with the claim as a whole

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.